Matter of Constantino-Gleason v State of N.Y. Unified Ct. Sys. (2021 NY Slip Op 06313)





Matter of Constantino-Gleason v State of N.Y. Unified Ct. Sys.


2021 NY Slip Op 06313


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (566/21) CA 20-00829.

[*1]IN THE MATTER OF CYNTHIA CONSTANTINO-GLEASON, PETITIONER-APPELLANT, 
vSTATE OF NEW YORK UNIFIED COURT SYSTEM AND NEW YORK STATE OFFICE OF COURT ADMINISTRATION, RESPONDENTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.